DISSENTING OPINION. McCulloch, C. J. The two decisions of this court cited by the majority (Buell v. State, 45 Ark. 336; Paralee v. Camden, 49 Ark. 165) hold that, whilst munieipipalities m;ay suppress bawdy houses by ‘‘prohibiting the keeping of such places, by forbidding the renting of premises for such purposes, and by other like prohibitions,” the mere presence of a prostitute in the municipality cannot be declared to be a crime. That is the full t extent of those decisions. The sole effect of the other decisions cited hy the majority is that prostitutes cannot he denied the right of existence — cannot be completely outlawed — because of their immoralities. The reasoning- of all those cases is that prostitutés and their male associates can be restricted in their freedom except to the extent that such restriction does not interfere with their-reasonable necessities of life. The majority opinion overlooks the exception in the ordinance under consideration which makes it reasonable in its operation. It only applies where the conduct referred to is “without there being any necessity therefor.” This- relieves the ordinance of {unreasonable oppressiveness. A fair interpretation of the language of the ordinance means a prohibition of association of men with prostitutes or reputed prostitutes on the streets or other public places when there exists no reasonable necessity therefor, and it seems to me that this does not unduly restrict liberty of action. The ordinance, in its application to prostitutes themselves, only prohibits them from walking the streets during the hours of the night, and then only “without having any lawful business or without any necessity therefor; ’ ’ but men are prohibited, in the other part of the ordinance, from walking or riding with them at any time, day or night, without the existence of necessity therefor. Fallen women are unfortunate, -and deserve pity, but when they give themselves over to lives of prostitution they cannot expect, and are not permitted, the same degree of liberty as that enjoyed by other members of society. Protection of society at large demands restriction of the liberty of those who habitually lead lives of immorality. What can be more demoralizing in its influence than for men to be seen in public places in association with prostitutes, or reputed prostitutes? The influence from such practices is worse in the daytime than in the night, for it is then that they come into public notice, to the humiliation of virtuous women, and to the demoralization of youth. However much we may pity fallen women, it is shocking to the sensibilities to witness the flagrant and needless association of men with them in public places. The only effect of this part of the ordinance is to prohibit men from walking or “joy-riding” with prostitutes, and it seems to me to be a strange doctrine to say that it is beyond the power of this State to prohibit such conduct. Mr. Justice Humphreys concurs.